Citation Nr: 1225487	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  09-09 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for lumbar spine disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from November 1987 to September 1988, and from July 2002 to August 2003.  The Veteran also had subsequent service in the New York Army National Guard.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  This case was previously before the Board in August 2010 and was remanded for additional development.

The Veteran appeared before the undersigned Veterans Law Judge in July 2009 and delivered sworn testimony via video conference hearing in Buffalo, New York.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a lumbar spine disability (lumbar disc disease) and contends that he hurt his low back (lifting and wearing gear) on August 30, 2004 during service with the New York Army National Guard.  Service treatment records dated August 30, 2004 indicate that the Veteran complained of and was assessed with low back pain.  Private and VA medical records dated beginning in September 2007 have noted an assessment of low back strain with disc bulge, L4-L5, with radicular symptoms.

A February 2007 VA examiner opined that the Veteran's low back disability was not related to the August 30, 2004 service back injury.  In March 2008 a VA physician's assistant opined that the Veteran's disc disease was related to the August 2004 service injury.  The March 2008 VA examiner, however, essentially stated that his opinion was based on the fact that the Veteran had stated that his back was "100% normal" prior to the August 2004 injury.  The Board observes that medical records, including those dated in March 2002 (private MRI of the lumbar spine), August 2002 (Annual Medical Certificate), and July 2003 (Post Deployment Health Assessment) indicate that the Veteran had complained of low back pain prior to August 2004.

It appears that the March 2008 VA examiner's opinion is based, at least to a significant extent, upon an inaccurate factual basis.  Whether the Veteran has a lumbar spine disability that is related to service is a medical question and requires medical expertise.  In this regard, and based on the complexity of this case, the Board finds that the Veteran should be afforded a VA examination (conducted by a VA physician) to address the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all VA medical records pertaining to treatment of the Veteran for low back disability from May 2008 and associate them with the claims file (or Virtual VA file).

2.  The Veteran should be scheduled for the appropriate VA examination by a VA physician regarding his lumbar spine disability.  The physician should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the physician should provide an opinion as to whether it is at least as likely as not that the Veteran has any current lumbar spine disability that is related to his August 30, 2004 inservice low back complaints.  If such disability is found to have preexisted service, the examiner should provide an opinion as to whether there is clear and unmistakable evidence (obvious, manifest, undebatatable) that the disability both pre-existed service and was not aggravated by the Veteran's military service.  The examiner must give a full explanation for all opinions given.

3.  The AOJ should then, based on all the evidence of record, readjudicate the issue of entitlement to service connection for lumbar spine disability.  If the benefit sought is not granted, a supplemental statement of the case should be issued, and the Veteran and his representative (if any) should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


